Citation Nr: 9918156	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-04 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residual numbness, 
right peroneal nerve distribution, secondary to surgery, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from March 1946 to January 
1948.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran's notice of 
disagreement was received in February 1998.  A statement of 
the case was mailed to the veteran in March 1998.  The 
veteran's substantive appeal was received in April 1998.  The 
veteran testified at a personal hearing before a hearing 
officer at the RO in November 1998.


REMAND

In support of his claim for an increased rating, the veteran 
contends that his service-connected right peroneal nerve 
disability has worsened.  During his personal hearing, the 
veteran testified that he experiences continuous pain, 
numbness, stinging and burning throughout his right leg and 
foot.  In addition, the veteran maintained that his balance 
is unstable, and as such, he has difficulty walking.  He also 
indicated that he tripped at times due to his foot dragging.  
The veteran also testified that he is currently receiving VA 
outpatient treatment for his service-connected disability.

Historically, the veteran was granted service connection for 
his residual numbness, right peroneal nerve distribution in a 
June 1996 rating decision, secondary to a 1991 hip 
replacement surgery performed at the Fayettesville, North 
Carolina VA Medical Center.  The disability is rated under 
Diagnostic Code 8523, evaluated as 10 percent disabling.  In 
August 1997, the veteran submitted a claim for an increased 
rating for his service-connected disability, and maintained 
that he experiences more pain each day due to his disability.

Under Diagnostic Code 8523, moderate, incomplete paralysis of 
the anterior tibial (deep peroneal) nerve is rated 10 percent 
disabling.  If the incomplete paralysis is severe, a 20 
percent evaluation is assigned.  A 30 percent evaluation 
requires complete paralysis with loss of dorsal flexion of 
the foot.  38 C.F.R. Part 4, Code 8523.  

In November 1997, the veteran was afforded a VA medical 
examination.  At that time, the veteran complained of 
moderate numbness of the right peroneal nerve.  The examiner 
diagnosed the veteran with numbness, peroneal right, 
moderate.  However, the examiner did not specifically conduct 
range of motion testing for the dorsal flexion of the right 
foot.  In addition, the examiner did not indicate if the 
veteran had complete or incomplete paralysis, or if the nerve 
involvement is wholly sensory.  As such, the November 1997 
examination is insufficient to rate the veteran's disability 
under the schedular criteria set forth in C.F.R. § 4.124(a), 
Diagnostic Code 8523.  In considering this matter on appeal 
the Board is required to base its decisions on independent 
medical evidence rather than rely upon its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  As such, the veteran should be 
reexamined for a detailed assessment of his service-connected 
nerve disability.  

In addition, the RO should obtain any additional current 
treatment records from the Fayettesville VA Medical Center.  
The RO should inform the veteran that he may submit copies of 
these records.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain copies of all VA 
outpatient records concerning treatment 
of the veteran's service connected 
residual numbness, right peroneal nerve 
distribution from October 1997 to the 
present time, to include all such records 
from the Fayetteville, North Carolina VA 
Medical Center.  All records obtained 
should be associated with the claims 
folder.

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's right peroneal nerve 
distribution disability. Such tests as 
the examiner deems necessary should be 
performed.  The claims file, to include 
all evidence added to the record pursuant 
to this REMAND, should be made available 
to the examiner prior to the examination.  
The examiner should specifically state 
whether he/she had the claims folder.  
The RO should provide the examiner with 
the criteria set forth in Diagnostic Code 
8523 and request that the examiner set 
forth all pertinent findings on 
examination in relationship to the 
Diagnostic Code criteria, to include 
whether the veteran's paralysis is 
complete or incomplete, or whether the 
nerve involvement is wholly sensory.  The 
examiner should also set forth the range 
in degrees of the dorsal flexion of the 
veteran's right foot or indicate whether 
dorsal flexion of the right foot is lost.

3.  The RO should readjudicate the 
veteran's claim for entitlement to an 
increased rating for residual numbness, 
right peroneal nerve distribution.  If 
the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




